Citation Nr: 1453759	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran, through his representative, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).

In June 2013, after reopening the claim, the Board remanded the issue of entitlement to service connection for hypertension for a VA medical opinion.  The directed development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for skin cancer, squamous cell and basal cell carcinoma as a result of in-service sun and herbicide exposure, has been implicitly reasserted, through receipt of two medical opinions from private providers in May 2014.  The Board denied entitlement by June 2013 decision; that decision is final.  See 38 C.F.R. § 20.1100.  Therefore, the Board does not have jurisdiction, and the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's current hypertension was not caused by and did not have onset during, or within one year following, his active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The VCAA duty to notify was satisfied by way of letter sent to the Veteran in May 2008.  See VAOPGCPREC 6-2014.  

VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with the claims file.  Of note, a negative response was received in August 1977, in reply to a specific request for any additional records from Westover Air Force Base.  

Additionally, treatment records from the VA facility in Jacksonville have been incorporated into the record.  The Veteran also identified treatment at the VA Hospital in Lexington during 1977; treatment reports from May 1977 are a matter of record.  At the Board's direction in an April 2010 Remand, a request was made for any additional records.  A negative response was received in September 2010, and the Veteran was notified by January 2011 letter.  A formal finding of unavailability was created for the file in March 2012, and, by March 2012 letter, the Veteran was informed that all further attempts for additional records from the VA Hospital in Lexington would be futile.  See 38 C.F.R. § 3.159(c)(2).

In an August 2010 letter to the Veteran, the VA again requested a release for medical records from all relevant providers, including dates of treatment.  Though indicating in an October 2008 statement that the records would be unavailable due to the provider's retirement, the Veteran again identified treatment in 1977 from Dr. L.M.L.  In response, the VA notified the Veteran of its attempt to obtain such records in October 2010, received a negative response from the provider in November 2010, and informed the Veteran of that negative response in a January 2011 letter.  

The Veteran also submitted a release for another private provider, Dr. H, but, in an October 2008 statement, the Veteran indicated that the records were destroyed in a fire.  Moreover, in the same statement, the Veteran indicated that this treatment was for an unrelated condition.  All other relevant private treatment records identified during the pending claim have been incorporated into the claims file.  Consequently, any additional development will not reasonably serve to substantiate the claim.  38 C.F.R. § 3.159(c).

Additionally, a VA medical opinion, with respect to the issue on appeal, was obtained in August 2013.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA opinion obtained in this case is fully adequate, as it is predicated on a full reading of the service and private treatment records in the Veteran's claims file and VA medical records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   It considers all of the pertinent evidence and the statements of the Veteran and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination and/or medical opinion has been met.  Moreover, the Veteran has not objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist.  Additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Merits of the Claim

In July 1977 and October 2008 statements, the Veteran asserted that service connection was warranted for hypertension based on manifestation of high blood pressure and/or diagnosis of the disability in service.  For example,

My Hypertension HBP problems also were during my service from 1963-1967 and I was told it was nervous condition and left untreated.  No medications were given, and I was shipped overseas to combat.

The Board first notes that the Veteran's report of onset has been generally consistent since approximately 1977.

Service connection may be granted for a disability directly resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309(a).

Having reviewed the evidence of record, the Board ultimately concludes that the Veteran's claim must be denied because the weight of the evidence is not only against a finding that the nexus element has been met in relation to direct service connection but also against a finding that service connection may be presumed.

The Veteran has not provided any indication that he is competent to diagnose hypertension.  While lay diagnoses are not categorically incompetent, whether or not a lay diagnosis constitutes competent evidence depends on the particular facts.  Here, the Board finds that the Veteran, as a lay person, is not competent to independently render a diagnosis of hypertension, as hypertension is generally not amenable to naked observation without associated blood pressure testing, and medical knowledge beyond that.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

It is commonly known that hypertension relates to blood pressure measurements.  However, ascertaining whether one has hypertension typically occurs through consultation with a medical professional.  That is, the presence of elevated blood pressure alone on isolated occasions does not necessarily mandate a diagnosis of hypertension.  The Veteran's own history-assuming the accuracy of the matter-tends to support this conclusion, as a healthcare provider attributed the reported elevated blood pressure measurements during service to anxiety, rather, than hypertension.  In short, determinations regarding the presence of hypertension are generally rendered by healthcare providers, and, in that sense, whether someone has hypertension is a complex question.  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances, within his observational or descriptive capacity, sufficient to self-diagnose hypertension.  See 38 C.F.R. § 3.159(a)(2).  

The service treatment records lend support to the absence of hypertension during the Veteran's active duty and also tend to undermine the credibility of the Veteran's statements regarding onset in service.  There is no documentation of high blood pressure readings, associated treatment, or diagnosis of hypertension.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101, n. 1.  In fact, as documented in the July 1963 Report of Medical Examination at entry, blood pressure measured 126/82 mmHg.  In July 1965, the Veteran presented with complaint of abdominal pain; blood pressure measured 100/88 mmHg.  Then, in September 1965, a report of Medical Examination contains a blood pressure measurement of 134/88 mmHg.  At separation, blood pressure was 128/68 mmHg.  As such, systolic pressure was approximately the same, while the diastolic measurement was lower upon discharge in October 1966 than at entry.  

Moreover, the Veteran denied high blood pressure on three occasions.  Each Report of Medical History in the service treatment records  (dated July 1963, September 1965, and October 1966) indicates that the Veteran, of his own recognition, had never had and did not then have high or low blood pressure-despite endorsing other unrelated medical symptoms.  The Board places significant weight on this contemporaneous evidence.   See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
The Board appreciates medical records which do show high blood pressure and hypertension following service.  A May 1977 letter from a private provider documents the first treatment encounter in 1975, with a blood pressure measurement of 140/105 mmHg and with a "ten year" history of hypertension; the Veteran was started on Dyazide at that time.  Additionally, a blood pressure reading of 145/95-100 was reported from 1976, and, in February 1977, blood pressure measured 160/110 mmHg.  Later private treatment records continue to document elevated blood pressure.

VA Hospital records from Lexington, Kentucky document a blood pressure measurement of 148/120 mmHg and a diagnosis of hypertension as early as May 1977.  The Veteran reported first being diagnosed with hypertension in 1965, but not beginning treatment until 1974.  At another treatment encounter in May 1977, the Veteran reported both having a diastolic pressure of 120 mmHg and being diagnosed with hypertension at 18 years old, during his induction physical (in 1963).  The Veteran submitted an original claim for compensation in the same month.  Later VA treatment records show continued treatment for hypertension.  In any event, the service treatment records are in direct conflict with the reported history.

The Board, charged with weighing the available evidence, finds the service treatment records to be more probative than the Veteran's subsequent statements as to whether hypertension first manifested during service.  The simple reduction of reported history into writing by a healthcare provider does not vitiate the facts which tend to prove or disprove a matter.  The Veteran has implicitly stated that he was not diagnosed with hypertension during service, any elevated blood pressure readings instead attributed to alternative etiology.  While in service, he repeatedly denied high blood pressure.  Moreover, as blood pressure readings were obtained during service, it is reasonable to expect that medical professionals, believing the Veteran to have hypertension, would have recorded such diagnosis in his service treatment records and that, if treated accordingly, there would be evidence of that fact.  Only to the extent that he is competent to report treatment or relay a diagnosis rendered by a medical professional, the Veteran's recollections of manifest hypertension are less probative than the contemporaneous service treatment records, which appear complete, at least in pertinent part.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  

In short, the Board finds that the Veteran is not an accurate historian in this regard.  The passage of such a period of time and its effects on memory, significantly reduce the probative value of any reports that he incurred the disability in service.  Illustratively, in an October 2008 statement, the Veteran denied filing a prior claim for compensation, but the file contains both a signed application for same, dated May 1977, and a subsequent notice of disagreement with the decision, also signed by the Veteran in 1977.  Thus, his recollections related to in-service manifestation of hypertension-irrespective of the source-are afforded little probative value and are outweighed by the service treatment records which fail to show such a diagnosis having been rendered.  

The Board now turns to supporting lay statements in the record.  In a May 2012 letter, the Veteran's spouse reports that the he had elevated blood pressure readings approximately one month following service.  It is unclear as to the extent to which the statement is based on first-hand observation.  See Layno v. Brown, 6 Vet. App. 465, 469 ("First, a witness must have personal knowledge in order to be competent to testify to a matter.").  She indicated that her uncle told her that the Veteran had high blood pressure.  The Board recognizes that secondhand statements are also inherently less reliable due to the potential for misunderstanding and miscommunication.  Assuming the statement of the uncle, relayed to the Veteran's wife, was based on personal knowledge of the Veteran's blood pressure readings or medical record, she, as a lay person, is likewise not competent to provide a diagnosis of hypertension based on that information; medical skill is necessary to render such a determination in this case.  Again, as the instant record itself suggests, elevated blood pressure readings do not automatically result in a diagnosis of hypertension by a medical professional.  On the facts presented here, particularized knowledge must be applied to render a diagnosis of hypertension, the complexity of which exceeds the general and/or observational competency of the Veteran's spouse.  Thus, to the extent it constitutes relevant and competent testimony, the statement is of little probative value.

The Board concludes that the earliest competent and credible report of elevated blood pressure dates back to 1975 and the first evidence of a confirmed diagnosis is from 1977, both more than one year following service.  These facts forestall a theory of entitlement based on presumption.  Service connection for hypertension cannot be presumed based on 38 C.F.R. § 3.309(a) as hypertension is simply not shown to have been diagnosed either in service or within a year of separation from service.  Moreover, there is no showing of continuity of symptomatology as the Veteran was simply not shown to have hypertension in service, despite blood pressure being measured on several occasions.

Last, the Board addresses the third element of direct service connection, a link between military service and the current disability.  No VA treating physician or private provider offers an opinion about the onset of the Veteran's current hypertension.  Also, to the extent that the Veteran alleges his blood pressure measurements were misdiagnosed in service, there is no evidence of elevated blood pressure in service upon which to establish a link to current disability, and the Veteran is not capable of attributing elevated blood pressure readings to a current disability (see above), though the Board recognizes that there is no categorical rule requiring expert evidence of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

An August 2013 medical opinion demands considerable weight when juxtaposed with the other evidence of record.  The examiner was fully apprised of the Veteran's medical history, including his treatment for hypertension, and of the Veteran's contentions.  The VA examiner rendered the following opinion after reviewing both the claims file (including the private treatment records) and VA treatment records:

The Veteran's [service medical record] review reveals an enlistment physical dated 06/[]/1963 in which the blood pressure reading was 126/82 and a separation physical dated 07/[]/1966 in which the blood pressure reading was 128/68.  These are normal blood pressure readings and do not meet the diagnostic criteria for the diagnosis of hypertension.  There is no objective evidence the Veteran was diagnosed or treated for hypertension while on active duty or even within two years of discharge from active duty.  The earliest record of hypertension was in 1977, 11 years post service.  The Veteran's statement that he was diagnosed with hypertension at age 19 does not seem well founded based upon the record review.

The VA examiner's opinion, supported by logical and compelling rationale, is the most probative as to the nexus element.  Thus, there is also insufficient evidence to support entitlement under a theory of direct service connection.

Based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's hypertension disability had onset during active service, manifested within one year of separation from active service, or was caused by any event, injury, or disease during active service.  The appeal is therefore denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


